Case: 21-50529   Document: 00516355984   Page: 1   Date Filed: 06/14/2022




          United States Court of Appeals
               for the Fifth Circuit                         United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                                June 14, 2022
                            No. 21-50529                       Lyle W. Cayce
                          Summary Calendar                          Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Luis Ledezma-Madrid,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-50531
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Luis Armando Ledezma-Madrid,

                                               Defendant—Appellant.
Case: 21-50529      Document: 00516355984        Page: 2     Date Filed: 06/14/2022

                                    No. 21-50529
                                  c/w No. 21-50531




                  Appeals from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-545-4
                           USDC No. 4:20-CR-594-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Robert Bell, court-appointed counsel representing Luis Ledezma-
   Madrid on appeal, has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967). Ledezma-Madrid
   has not filed a response.
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected in it. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities in this case, and the appeals are DISMISSED. See
   5th Cir. R. 42.2.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2